 1                                       NOT FOR PUBLICATION
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Isaac Bonelli,                                 No. CV-17-00618-PHX-DJH
                                                        No. CR-13-01551-PHX-DJH
10                        Movant/Defendant,
         v.                                             ORDER
11
         United States of America,
12
                          Respondent/Plaintiff.
13
14
               Defendant filed a Motion to Vacate, Set Aside, or Correct Sentence by a person in
15
     Federal Custody pursuant to 28 U.S.C. § 2255 (Doc. 1) (the “Motion”) to which
16
     Respondent the United States, filed a Response (Doc. 15), and Defendant filed a Reply.
17
     (Doc. 28). Subsequently, United States Magistrate Judge Bridget S. Bade1 issued a Report
18
     and Recommendation (“R&R”) (Doc 33). Following a detailed and thorough analysis,
19
     Judge Bade recommended that Defendant’s Motion be denied. (Id. at 15). Defendant filed
20
     timely objections to the R&R (Doc. 34) to which Respondents filed a timely Reply (Doc.
21
     37). The Court now issues its ruling.
22
     I.        The R&R
23
               In her R&R, Judge Bade, set forth a detailed factual and procedural background of
24
     Petitioner’s case. (See Doc. 33 at 1-2). Only those portions needed to address Defendant’s
25
     objections are repeated here because the Court need not review that portion of the R&R to
26
     which no objections are made. See Thomas v. Arn, 474 U.S. 140, 149 (1989) (the relevant
27
     provision of the Federal Magistrates Act, 28 U.S.C. § 636(b)(1)(C), “does not on its face
28
     1
         Judge Bade is now a Ninth Circuit Appellate Judge.
 1   require any review at all . . . of any issue that is not the subject of an objection.”). Moreover,
 2   a district court need not consider claims raised for the first time in a party’s objection to a
 3   magistrate judge’s recommendation. See Brown v. Roe, 279 F.3d 742, 744 (9th Cir. 2002).
 4   The following facts are pertinent to Defendant’s objections:
 5            A jury convicted Defendant of theft from a federal firearm licensee as alleged in
 6   Count Three of the indictment. (See United States v. Bonelli, CR-13-01551-PHX-DJH at
 7   Doc. 110).2 Count Two of that same indictment, which was severed for purposes of trial,
 8   alleged that Defendant was a prohibited possessor having “been adjudicated as a mental
 9   defective and who has been committed to a mental institution” in violation of 18 U.S.C.
10   §§ 922(g)(4) and 924(a)(2). (See CR Doc. 8). Rather than proceed to trial on Count Two,
11   the Defendant opted to plead guilty to that charge, without a written plea agreement or a
12   waiver of appeal rights.3
13            During the plea hearing, Defendant was placed under oath, informed of his
14   constitutional rights, waived those rights, and agreed to plead guilty to being a prohibited
15   possessor in possession of a firearm as charged in Count Two. (CR Doc. 155 at 39). Before
16   placing the 922(g)(4) elements on the record, Government’s counsel stated “the
17   government may opt to proceed under one theory or another. And the element that the
18   government is going under is that the defendant had been previously committed to a mental
19   institution.” (Id. at 48). The Government then proceeded to set forth the elements and the
20   factual basis for the charge. (Id.). The Court inquired of Defendant, “Do you agree with
21   those facts?” He responded “Yes, your Honor.” (Id. at 49). The Court then had the
22   following exchange with the Defendant:
23            Court: Now, . . . I need you to tell me what you did that caused you to be
24            charged with this crime and to satisfy the Court that you are voluntarily
              pleading guilty to it.”
25
26
     2
         Citations to the docket in Defendant’s criminal case will hereafter be prefaced with “CR”.
27
     3
       Defendant asked that he be permitted to enter a nolo contendre plea, which the
28   Government objected to. The Court overruled that request finding no compelling reason
     pursuant to Fed. R. Crim. P. 11(a)(3). (See CR Doc. 155 at 26-30).

                                                   -2-
 1           Defendant: “On or about October 8th, 2013, I knowingly possessed two
 2           rifles in the District of Arizona.

 3           Court: Do you agree, Mr. Bonelli, that at least one of those rifles was
             manufactured out of Arizona?
 4
 5           Defendant: “Yes, Your Honor.
 6
             Court: And do you also agree that the government could prove that you had
 7           been previously committed to a mental institution and that you are still under
             the jurisdiction of the Arizona Psychiatric Review Board, which will expire
 8           in 2017?”
 9
             Defendant: Yes Your Honor. At the time I was under the jurisdiction of the
10           Psychiatric Security Review Board with jurisdiction expiring on December
11           13th, 2017.”

12   (Id. at 49). The Court found Defendant’s guilty plea was knowingly and voluntarily
13   entered and was supported by a sufficient factual basis. (Id. at 51).
14           As the R&R notes, the Defendant had been previously committed to a mental
15   institution and on July 9, 2013, the Psychiatric Security Review Board [“PSRB”] issued an
16   order of his release pursuant to A.R.S. § 13-3994(F)(2). (Doc. 33 at 5). The conditional
17   release stated that it “continue[d] to have jurisdiction over [Defendant] until December 13,
18   2017, pursuant to [Ariz. Rev. Stat.] 13-3994(D).” (Id.) (citing Doc. 28, Ex. A). Within
19   three months of signing Defendant’s order of release, a member of the PSRB sought a

20   warrant to return Defendant to the mental health institution after he committed new crimes.

21   (Id. at 6).

22   II.     Petitioner’s Objections

23           A.     Standard of Review

24           This Court must “make a de novo determination of those portions of the report or
     specified proposed findings or recommendations to which” Petitioner is objecting. 28
25
     U.S.C. § 636(b)(1)(C); see also Fed.R.Civ.P. 72(b)(3) (“The district judge must determine
26
     de novo any part of the magistrate judge’s disposition that has been properly objected to.”);
27
     U.S. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (same). Further, this Court “may
28
     accept, reject, or modify, in whole or in part, the findings or recommendations made by the

                                                 -3-
 1   magistrate judge.” 28 U.S.C. § 636(b)(1)(C); Fed.R.Civ.P. 72(b)(3).
 2          B.       Analysis
 3          Liberally construing Defendant’s Motion, Judge Bade appropriately found that it
 4   asserted three grounds for relief: first, that Defendant’s trial counsel was ineffective for
 5   advising him to plead guilty to Count Two; second, that Defendant’s guilty plea to Count
 6   Two was involuntary, unintelligent, and unknowingly; and third, that trial counsel was
 7   ineffective for failing to interview two witnesses before trial. (Doc. 33 at 2). As noted,
 8   Defendant timely filed an Objection to the R&R (Doc. 34), to which the Government has
 9   responded (Doc. 37). The Court will address each finding and objection in turn.
10                   1.    Ground One Finding and Defendant’s Objection
11          Judge Bade liberally interpreted Defendant’s ground one claim as asserting that his

12   PSRB release was authorized pursuant to a state relief-from-disabilities program, and

13   therefore Defendant was permitted to possess firearms. (See Doc. 33 at 7-8). Stated

14   differently, Defendant claims that the PSRB restored his rights, so he was no longer a

15   prohibited possessor in October 2013, when the indicted crimes occurred. Thus,

16   Defendant’s Motion includes an ineffective assistance of counsel and an actual innocence
     claim. The R&R explains in detail the federal and Arizona state statutory schemes that
17
     restore an individual’s firearm possession rights and concludes that Defendant did not
18
     pursue a restoration of rights under these schemes. Thus, Judge Bade concluded that
19
     Defendant’s argument that the PSRB satisfied this process was flawed. (Id. at 7-10). The
20
     Court agrees.
21
            The R&R carefully outlines the NICS Improvement Amendments Act of 2007
22
     (“NIAA”) which provides grants to states to “provide citizens an opportunity to petition to
23
     have their rights reinstated” and when done “the citizens who petition and are granted relief
24
     are given full recognition under federal law.” (See id. at 8-9). The R&R explained that
25
     Arizona law establishes a procedure where “a person may petition the court that entered an
26
     order, finding or adjudication that resulted in the person being a prohibited possessor . . .
27
     subject to 18 U.S.C.§ 922(d)(4) or (g)(2) to restore the person’s right to possess a firearm.”
28
     A.R.S. § 13-925(A). If the court grants the petition “the original order, finding or


                                                 -4-
 1   adjudication is deemed not to have occurred for purposes of applying . . . 18
 2   U.S.C. § 922(d)(2) or (g)(4) to that person.” Id. Then, the state will remove the individual’s
 3   name from the NCIS database and inform the U.S. Attorney General that he or she is no
 4   longer a prohibited possessor. (Id. at 9-10). Judge Bade found, and the Defendant does
 5   not dispute, that he did not pursue a restoration of rights under Arizona’s statutory scheme.
 6          Defendant asserts vague objections that Judge Bade’s legal analysis was wrong and
 7   claims, for the first time in his Objection, that he did not qualify as a prohibited possessor
 8   in the first instance. (Doc. 34 at 5). There, Defendant states that at the time he was found
 9   “GEI” (guilty except insane), the state statute that defined “prohibited possessor” did not
10   include individuals who were deemed GEI. (Id.) (“It was not until after 2013, that the
11   Arizona Legislature amended A.R.S. [§]13-3101, which is the chapter that defines a

12   “prohibited possessor,” to include a provision for a GEI sentencee [sic]”). See A.R.S. § 13-

13   3101(A)(7)(g).    As noted above, the Court need not consider claims raised for the first

14   time in a party’s objection to a magistrate judge’s recommendation. Brown, 279 F.3d at

15   744.   Nonetheless, the Court has considered this new argument and overrules the

16   Defendant’s objection because he knowingly and voluntarily admitted that he had
     previously been committed to a mental institution and he was under the jurisdiction of the
17
     PSRB until December 2017. His admissions establish his status as a prohibited possessor
18
     as alleged in Count Two.
19
            Moreover, A.R.S. § 13-3101(A)(7)(a) includes a cross-reference incorporating
20
     individuals who have been court-ordered to “inpatient treatment in a mental health
21
     treatment agency” as prohibited possessors, a reference that Defendant altogether
22
     overlooks. See A.R.S. § 36-540. Finally, there is nothing in the record to show that
23
     Defendant’s right to possess a firearm was restored pursuant to A.R.S. § 13-3101(A)(7).
24
     The Court thus adopts the R&R with regard to ground one.
25
     ///
26
     ///
27
28


                                                 -5-
 1                 2.     Ground Two Finding and Defendant’s Objection4
 2          Judge Bade also found that Defendant could not establish that his guilty plea was
 3   involuntary because it was based on his counsel’s misinformation. (Doc. 33 at 12). The
 4   R&R outlined facts and analysis that show that Defendant’s guilty plea was knowingly,
 5   intelligently, and voluntary entered. The Court agrees with that analysis.
 6          As an initial matter, this Court has construed Defendant’s objections to the R&R on
 7   ground two liberally, and finds them to be generalized and a reiteration of the grounds
 8   previously stated in his Motion. For example, as his did in his Motion, Defendant’s
 9   Objection again argues that “the witnesses made an identity based on the name on a receipt”
10   and through the “use of a picture of Defendant, taken a month before[,] used by a Maricopa
11   County Sheriff’s office detective in photo line-ups” and not on the visual identification of

12   a suspect. The Court has no obligation to review these objections. See Martin v. Ryan,

13   2014 WL 5432133, at *2 (D. Ariz. 2014) (citing Warling v. Ryan, 2013 WL 5276367, at

14   *2 (D. Ariz. 2013) (“[A] general objection ‘has the same effect as would a failure to

15   object.’”). The Court has nonetheless reviewed the record and the R&R and agrees with

16   Judge Bade’s sound factual analysis and ruling that Defendant has not shown that but for
     counsel’s performance, there is a reasonable likelihood that the results of the jury verdict
17
     would have been different. As discussed above, at the time of the acts alleged in Count
18
     Two, Defendant was a prohibited possessor without restoration of his rights to possess a
19
     firearm. Thus, his counsel did not misapprehend the law as applied to him.
20
            The Defendant’s second objection is thus, denied.
21
                   3.     Ground Three Finding and Defendant’s Objections
22
            As for his claim that trial counsel was ineffective for failing to interview two
23
     witnesses before trial, Defendant objects to the R&R by reasserting the arguments made in
24
     his Motion and stating that he is entitled to an evidentiary hearing. As to the latter, the
25
     Court notes that Defendant’s Motion did not seek an evidentiary hearing. (See Doc. 1 at
26
27
     4
       Although Defendant objects to a finding that his ground two argument was procedurally
28   defaulted, the R&R makes no such finding, and only references the Government’s position
     that they believe it is. Thus, the Court need not address this objection. (Doc. 33 at n.4).

                                                -6-
 1   ¶ 14). Regardless, a prisoner is entitled to an evidentiary hearing “[u]nless the motion and
 2   the files and records of the case conclusively show that the prisoner is entitled to no
 3   relief.” 28 U.S.C. § 2255(b); see also United States v. Schaflander, 743 F.2d 714, 717 (9th
 4   Cir. 1984) (per curiam). The Court declines to provide Defendant with an evidentiary
 5   hearing because, as the R&R explains, “Defendant has not shown that he was prejudiced
 6   by trial counsel’s alleged deficient performance,” that is, her failure to interview two
 7   identification witnesses before trial. (Doc. 33 at 12). Indeed, Defendant seeks a hearing
 8   to have the Court “take into consideration any facts which may tend to prove” his counsel’s
 9   ineffectiveness. (Doc. at 13 ) (emphasis added). The law under Strickland requires more.
10   See Strickland v. Washington, 466 U.S. 668, 687-88, 697 (1984) (a petitioner must
11   demonstrate a “reasonable probability that, but for counsel’s unprofessional errors, the

12   result of the proceeding would have been different.”). Judge Bade thoroughly reviewed

13   the factual record in arriving at her conclusions that the evidence at trial, beyond the

14   testimony of the two referenced witnesses, supported the Defendant’s identity as the

15   individual who stole firearms from the Walmart. Importantly, the Defendant has not shown

16   that but for his counsel’s failure to interview those witnesses prior to trial, the trial outcome
     would have been different. Thus, Defendant’s request for an evidentiary hearing is denied
17
     and his objection as to ground three is overruled.
18
            C.     Conclusion
19
            Based on the foregoing,
20
            IT IS ORDERED that Magistrate Judge Bade’s R&R (Doc. 33) is accepted and
21
     adopted.
22
            IT IS FURTHER ORDERED that the Motion to Vacate, Set Aside or Correct
23
     Sentence pursuant to 28 U.S.C. § 2255 (Doc. 1) is denied and dismissed with prejudice.
24
            IT IS FURTHER ORDERED that a Certificate of Appealability and leave to
25
     proceed in forma pauperis on appeal be denied.
26
     ///
27
     ///
28
     ///


                                                   -7-
 1         IT IS FINALLY ORDERED that the Clerk of Court shall terminate this action and
 2   enter judgment accordingly.
 3         Dated this 4th day of November, 2019.
 4
 5
 6
                                              Honorable Diane J. Humetewa
 7                                            United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -8-
